COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     In re 2016 Baytown Rd LLC, d/b/a Watermark at Baytown
                         Apartments, et al.

Appellate case number:   01-21-00250-CV

Trial court case number: 1156293

Trial court:             County Civil Court at Law No. 1 of Harris County

      Real party in interest, The Cweren Law Firm, PLLC, has filed an Unopposed Motion to
Extend Time to File its Response to relators’ petition for writ of mandamus. The motion is
granted. Real party in interest’s response is due July 6, 2021.
       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss___________
                            Acting individually


Date: June 3, 2021